MORROW, Presiding Judge.
Burglary is the offense; penalty assessed at confinement in the penitentiary for five years.
The record is accompanied by no statement of the facts heard upon the trial.
In the motion for new trial the sufficiency of the indictment is challenged, the appellant claiming that the averment of ownership does not *90charge directly that Mrs. Annie Heath was the owner of the house nor that she had actual care, control and management of it. We quote that part of the indictment which is criticised: “* * * did then and there unlawfully break and enter a house then and there occupied and controlled by Mrs. Annie Heath, who is hereinafter called ‘Injured Party’ with intent then and there to fraudulently take therefrom corporeal personal property.”
If the precedents are understood, the averment complies with the requirements of the statute defining the offense, as shown by the decisions of this court, many of which are collated in Branch’s Ann. Tex. P. C., page 1271, sec. 2324, among which are the following: Wilson v. State (Texas Crim. App.), 42 S. W., 290; Price v. State (Texas Crim. App.), 58 S. W., 83. See also form of indictment in Branch’s Ann. Tex. P. C., p. 1271, sec. 2322; also Willson’s Criminal Forms (4th Ed.), page 315, Form No. 624.
The judgment is affirmed.

A ffirmed.